Title: To Benjamin Franklin from [Jonathan Williams, Jr.], 23 November 1775
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
London Nov. 23 1775.
I have already written to you by this Ship, since which I have come to a Conclusion with Mr. Blunt and shall engage in my new Business next Week. The Terms are to be as follows. I am to be ’till next July on probation; at the End of that Time I shall be able to judge of the Advantages and Disadvantages of the Connection. We are then to begin our Partnership, my share of the Capital to be the ¼ part of £20,000 for which I am to allow 4 per Ct Interest, and to have ¼ part of the Net Profits of the Business for my Labor and Care. Taking the darkest side of the Matter Mr. Blunt says the Business yields from 10 to 12 per Ct, and in Case of War or other Cause of Demand it will yield much more: he says he has made 30 per Ct. However reckoning at the Worst, I suppose it may produce about 11 per Ct, which, deducting the 4 I allow, will leave me 7 per Ct on £5000 equal to £350 per annum; and for this I shall be dependant only on my own Industry, which will yield me more satisfaction than double the Sum gained by fawning, and held at the Caprice of a haughty Superior, whose Vanity must be gratified at the Expence of Truth to insure a Continuation of his Favour. I will endeavour to get Mrs. Stevensons Money placed as you reccommend.
I thank you most sincerely for your Offer of Service. Mr. Alex[ander] interprets it to be (according to what he wrote) an Intention to get me the Agency if an Accommodation should be brought about. I am not to say what you intend, or what I deserve. You know what is best for me, and I acquiese.
Knowledge is always usefull whether applied or not. I shall therefore employ all my Leisure Time, and am determined to make myself master of every thing that can possibly relate to the Colonies. I hope I need not add, that I am attached to their Cause and interested in their welfare.
When I have a reputable thriving Business I shall think of my wished Connection, which I have often written to you about, and a reasonable Assistance at the same Time will greatly forward my Views: If Mr. A has it in his Power, and I succeed with the Lady, I know his assistance will be reasonable.
The mention of Politics in these unhappy Times is almost sufficient to prevent a Letter from arriving safe in America, but there surely can be no harm in writing, what is not designed to be secret, and no Man can disapprove of Sentiments that tend to Peace and Reconciliation.
You will see by the Papers that a Bill is to be brought in to cut off all Intercourse with the Colonies, and to repeal some of the late Acts. The Principle upon which this is founded I am told is, That as America has declared She will not trade with Britain, this Country is determined she shall not trade with any other Power if it can be prevented. That the Boston Port Bill and others were intended as a Punishment on that Colony, as being then the most refractory one; since that Time, all have come into the same Measures, therefore all are equally culpable, it is therefore they say unjust to make a Distinction and they propose by repealing these Bills to put them into one Situation and then to punish them all.
I am inclined to believe that the M[inistr]y are sick of this Business, and as to the Nation in general those who have the Liberty of thinking for themselves must see the fatal Consequences of the Controversy, and of Course wish for a Reconciliation. The Question then only is how this can be effected. I know not the Powers of the proposed Commissioners, nor the real Intention in sending them; but I am told that the former are very extensive, and that the Latter is to finish the Dispute. If the Design is founded on a Wish to settle with Justice to both Sides, and the Men are as good, and as honest, as the Trust will be great, I hope Peace and Happiness will succeed to War and Distress; but if there is any artfull Intention, cloaked under a specious appearance, and the Measure should turn out to be a Trick of State; America knows her Rights and her Ability to defend them. I have therefore only to add my Wish, that Virtue and Justice may be always [?rewarde]d with deserved Success. I am most dutifully and affectionately Yours &c.
I received my good Friend Billy T Franklins Letter and feel myself Happy in the Appelation of Kinsman which he gives me. I beg my Love to him. He will receive his Books by Read with the second parcell of your Things.
My best Respects to the Govr Mr. and Mrs. Bache and all Friends.
 
Addressed: Doctor B Franklin / Market Street / Philadelphia / Favoured by Capt Hunter via Virginia
Notation: 23 Nov 1775
